Title: From Benjamin Franklin to William Lee, 2 March 1778
From: Franklin, Benjamin
To: Lee, William


Sir
Passy Mar. 2. 1778
The Accidents that several times prevented our Meeting for the purpose of complying with your Request in receiving from you Mr. Morris’s Papers having allow’d me more time to consider that matter, I am of Opinion, that if instead of bringing them to Paris, you had thought it proper when at Nantes to separate those that related to Affairs or House of Willing & Morris, from those which related to the Business of the Committee, delivering the first to Mr. Ross, and the others to such Person or Persons as you might have appointed to act in your Place for the Committee, no Inconvenience would have attended that Disposition. At present I do not see the Necessity, nor the Utility of my being concern’d in opening the Trunk that contains those Papers. I apprehend that I have nothing to do with that Operation, and I am unwilling to be concern’d in it. If you chuse on your Departure for Germany, to leave the Trunk entire, seal’d as it is in my hands, on a Receipt to redeliver it in the same state to you or your Order, I have no Objection to receiving and taking what care I can of it: Otherwise I must decline meddling with it. I have the honour to be, Sir, Your most obedient humble Servant
B F
Honble Wm Lee Esqr
 
Notation: BF. to W. Lee March 2. 78.
